DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-20 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of claims 1-20 is the inclusion of the claimed limitations of a controller or a processing circuit configured to: detect a fault condition based at least in part on the actuator position setpoint and a comparison of the flow rate setpoint and the flow rate measurement; transition the actuator to a fault state based on determining the fault condition exists for at least a threshold period of time; and perform a fault mitigation action in response to transitioning the actuator to the fault state. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record.
The closest prior art of record are OHASHI et al. (US 20160291607 A1) and Al-Gouhi et al. (US 20170356283 A1). However, Examiner agrees with the Applicant that the combination of OHASHI and Al-Gouhi fails to render obvious the claimed limitations as identified above, which makes instant claims 1-20 allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864